19-13895-jlg    Doc 367    Filed 02/23/21 Entered 02/23/21 22:46:56          Main Document
                                        Pg 1 of 2




   February 23, 2021

   Via ECF
   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE:    In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

           The undersigned are counsel for Sagi Genger and Deborah Piazza, as Chapter 7
   Trustee. At the February 10, 2021 hearing in the above-referenced chapter 7 case, Your
   Honor requested that the parties consult concerning the scheduling of a hearing on the
   motions of (a) Sagi Genger to dismiss the case (Docket No. 239) (the “Motion to
   Dismiss”) and (b) the Trustee for approval of agreements with ADBG LLC. and Claims
   Pursuit, Inc. (Docket No. 248) (the “Trustee’s Motion” and, together, the “Motions”) and
   report back to the Court.

          Between February 16 and 19, 2021, we exchanged emails (copying counsel to all
   other parties) regarding a proposed discovery, briefing and hearing schedule. On the
   morning of February 19, undersigned counsel agreed on the following schedule, subject to
   the Court resolving the pending common interest privilege disputes this week, and
   requested the remaining parties advise whether they also agreed to the schedule:

         March 8 – Any additional productions (including Trustee’s production to
          Sagi) due;

         March 9-11 – At Court’s convenience, scheduling of a conference for any of
          these proposed dates to resolve any open discovery disputes;

         March 15-26 – Any additional depositions (including Trustee’s deposition);

         Week of April 12 – Objections due (14 days before hearing);

         Week of April 19 – Replies due (7 days before hearing); and

         Week of April 26 – Hearing on the Motions (based upon Court’s availability
          during that week)




                           NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 367      Filed 02/23/21 Entered 02/23/21 22:46:56            Main Document
                                          Pg 2 of 2
   EMMET, MARVIN & MARTIN,    LLP



   Honorable James J. Garrity, Jr.
   February 23, 2021
   Page 2

            In agreeing to this proposed schedule, the Trustee contemplates either an indication
   from counsel to Dalia Genger that she will voluntarily appear at a deposition in the March
   15-26 deposition window or a determination from the Court well in advance of the March
   15-26 deposition schedule as to whether Ms. Genger shall be compelled to appear at a
   deposition (Michael Bowen, formerly of Kasowitz and a nominal defendant in the
   adversary proceeding commenced by Dalia Genger, expressed a similar concern). If such
   determination cannot be made before March 15th, the Trustee reserves all rights to seek
   relief from the Court to adjust the proposed calendar accordingly. Sagi also welcomes a
   decision from the Court regarding whether Ms. Genger should be compelled to appear but
   does not believe a hearing regarding the Motions should be linked with Ms. Genger’s
   deposition.

           While the other parties are welcome to advise the Court of their thoughts on the
   proposed schedule, we would appreciate the Court’s consideration of the proposed
   schedule as it is imperative that we move forward with the pending motions. We believe
   this proposed schedule is a workable framework and look forward to the upcoming
   conference on February 24, 2021 at 5:00 p.m. to discuss this further with the Court and
   other interested parties.

   Respectfully submitted,

    /s/ Thomas A. Pitta                           /s/ Rocco A. Cavaliere
    Thomas A. Pitta                               Rocco A. Cavaliere
    Emmet, Marvin & Martin, LLP                   Tarter Krinsky & Drogin LLP
    120 Broadway, 32nd Floor                      1350 Broadway
    New York, New York 10271                      New York, New York 10018
    Attorneys for Sagi Genger                     Attorneys for Deborah Piazza, as Chapter
                                                  7 Trustee


   cc:    All Counsel of Record (via ECF)
